DETAILED ACTION
This action is responsive to the Request for Continuation filed on 12/28/2020. Claims 1-2, 5, 7, 15-16, 19, 21-35 are pending in the case. Claims 1, 15, and 29 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 12/28/2020 has been entered.
Applicant’s Response
In Applicant’s response dated 12/28/2020 (hereinafter Response), Applicant amended Claims 1 and 15; filed a terminal disclosure with respect to patent 9367848 and argued against the objections and/or rejections previously set forth in the Office Action dated 09/24/2020 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1 and 15 to further clarify the metes and bounds of the invention are acknowledged.
In response to the acceptance of the terminal disclaimer, the non-statutory obviousness-type double patenting rejections are respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 1-2, 5, 7, 15-16, 19, and 21-24, the arguments are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.

    PNG
    media_image1.png
    156
    921
    media_image1.png
    Greyscale
Examiner calls to Applicant’s attention the statements made in the Previous action on page 3 item 11 when discussing the rejection of the claims under 35 USC § 112
Applicant made no arguments against any of the art previously cited for the claims, and points to the art rejections of the Final Office action mailed 02/21/2020.  The only difference between the claimed subject matter of the independent claims rejected in that action and the presently-filed claims is shown below:
Presently filed claim limitations
Claims filed 01/30/2020, finally rejected on 02/21/2020
1. … receiving, by the client device, a coded Hypertext Markup Language (HTML) image map including a polygon defined by polygon coordinates for each section depicted in the base map and a corresponding hyperlink; …
1. … receiving, by the client device, polygon coordinates for each section depicted in the base map; …
15. … receiving, by the client device, a coded Hypertext Markup Language (HTML) image map including a polygon defined by polygon coordinates for each of the section depicted in the base map and a corresponding hyperlink;
15. … receiving, by the client device, polygon coordinates for each section depicted in the base map;
29. …  transfer, to the client computer system, a predefined coded image map for building a map overlay, the predefined coded image map comprising a coded Hypertext Markup Language (HTML) image map including one or more predetermined polygons for one or more sections depicted in the base map, such that the coded HTML image map has a plurality of individually selectable polygons corresponding to each of the sections on the base map, each of the selectable polygons corresponding to a different hyperlink, and wherein the base map and the map overlay form an interactive seat map; …
29. … transfer, to the client computer system, a predefined coded image map for building a map overlay, the predefined coded image map comprising one or more predetermined polygons for one or more sections depicted in the base map, wherein the base map and the map overlay form an interactive seat map


GIEGERICH (US 2007/0061365 A1) teaches (abstract) A venue seating chart associated with the past event of interest is displayed, the user selects a seating location on the seating chart, and one or more event participant images captured at the past event of interest at the selected seating location is displayed. 
An example of the venue seating map may be seen in FIG 33 which is [0115] a graphic of the seating chart associated with the venue for the chosen event. The user can click on a seating chart section in order to see the pictures that were taken of that section, thus each section in the seating chart is interactive and has a link to the pictures for that section.  
Note that [0087] seatingChartSections table (FIG. 16) represents the physical sections that are used to organize the seating at a venue
While GIEGERICH does not explicitly state that the image map includes hyperlinks, this is inherent in the reference, as evidenced by MARANGRAPHICS (Teach Yourself HTML Visually. Published by IDG Books Worldwide, Inc. © 1999. Pages 223-225) which explains that the contents of an HTML image map has a base image “<IMG SRC= …”> and a USEMAP tag which corresponds to a defined MAP, where the MAP includes one or more defined AREAs having SHAPEs, COORDS, and HREF. Note that MARANGRAPHICS explicitly states “A reader can click on an area of the image map to display the linked web page”.
CHAN teaches all the data necessary to create an HTML image map and further teaches using the information to generate an interactive seating map of a venue. One can immediately envision using the HTML image map of GIEGERICH for the same purpose as the polygon coordinate information and linking taught in CHAN.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 15-16, 19, 22-24, 26-30, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over CHAN (Pub. No.: US 2001/0033284 A1) in view of GIEGERICH et al. (US Pub. No. 2007/0061365 A1, newly cited) further in view of GIBSON et al. (Pub. No.: US 2008/0103934 A1).
Applicant has provided a submission in this file that the invention was owned by, or subject to an obligation of assignment to, the same entity as GIBSON at the time this invention was made, or was subject to a joint research agreement at the time this invention was made. However, reference GIBSON qualifies as prior art under another subsection of pre-AIA  35 U.S.C. 102, and therefore is not disqualified as prior art under pre-AIA  35 U.S.C. 103(c).
Applicant may overcome the applied art either by a showing under 37 CFR 1.132 that the invention disclosed therein was derived from the inventor of this application, and is therefore, not the invention “by another,” or by antedating the applied art under 37 CFR 1.131(a).
Regarding claim 1, CHAN teaches the client device, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause or direct the client device ([0013] a new method to transfer data graphically, involving a program object to be transferred and run on a client, which allows for explicit separation of the static base image containing a collection of graphical representations of entities from its related dynamic entity information [0023] client device) to perform operations comprising: 
receiving, by the client device, a base map illustrating locations of sections 
receiving, by the client device, a polygon defined by polygon coordinates for each section depicted in the base map 
receiving, by the client device, section data 
creating, by the client device, a map overlay for the base map based on the polygon coordinates for the sections, the map overlay including a polygon defined by the polygon coordinates for each of the sections on the base map ([0029] dynamic data 001 will be rendered using relative entity data 200 [0035] in the provided example, current conditions stored in dynamic data 001 are combined with entity data 200 and rendered on top of the base map; thus inherently there is a “map overlay” for the base map that is created based on the entity data which describes the boundaries of the elements in the base map) 
determining, by the client device, one or more characteristics for at least one polygon in the map overlay based on section data for each section associated with the at least one polygon, 
applying, by the client device, the determined one or more characteristics to the at least one polygon in the map overlay ([0029] interpret (process denoted 204) the dynamic data 001 using its related entity data 200; [0035] in the provided example, current conditions stored in dynamic data 001 are combined with entity data 200 for rendering);
displaying, by the client device, an interactive  map, wherein displaying the interactive  map comprises loading the base map and building the map overlay on top of the base map ([0029] display (process denoted 203) the static base image 002; render (process denoted 205) the dynamic data 001 using its related entity data 200 on the static base image 002 [0035] in the provided example, current conditions stored in dynamic data 001 are combined with entity data 200 and rendered on top of the base map; map is interactive because the system provides, as recited in claim 4, the ability to filter display of said entities according to the said entities' attributes, whereby enabling the user to display certain entities' information and hide others; see continued example in [0037] select what to view based on preferences).


As noted above, CHAN teaches all the elements of the claimed invention with the exception of: 
a coded Hypertext Markup Language (HTML) image map including the polygon coordinate information and a hyperlink
each of the selectable polygons {in the map overlay} corresponding to a different hyperlink
the specific data being provided on the display (e.g. a base map illustrating locations of sections within an event venue)
section data comprising available tickets for a section of the event venue; 
the resultant displayed map is an interactive seat map; 
displaying the initial listing of all available tickets; and 
based on receiving a selection of a particular polygon in the map overlay, filtering the initial listing of all available tickets to display one or more available tickets in the ticket inventory in a section associated with the particular polygon [which corresponds to a section]).
Note that CHAN is not limited to the example skiing map description, but explicitly states [0006] Some [example maps] are: a map of the United States, which is a collection of states, regions, and roads; a bus map, which is a collection of bus routes, streets, and city blocks; a theater map a collection of seats, aisle, and entrances; and others not to be limited by these examples, thus suggesting the use of the teachings in CHAN for an interactive seat map at a venue (e.g. for a theater).
GIEGERICH (US 2007/0061365 A1) teaches (abstract, emphasis added) A venue seating chart associated with the past event of interest is displayed, the user selects a seating location on the seating chart, and one or more event participant images captured at the past event of interest at the selected seating location is displayed. An example of the venue seating map may be seen in FIG 33 which is [0115] a graphic of the seating chart associated with the venue for the chosen event. The user can click on a seating chart section in order to see the pictures that were taken of that section, thus each section in the seating chart is interactive and has a link.  Note that [0087] seatingChartSections table (FIG. 16) represents the physical sections that are used to organize the seating at a venue; FIG 16 includes storing shape and area boundary coordinate information used for generating an HTML image map for navigating the seating chart.
While GIEGERICH does not explicitly state that the image map includes hyperlinks, this is inherent in the reference because it uses HTML image maps (see discussion in Response to Arguments above). Accordingly, GIEGERICH may be relied upon to teach: a coded Hypertext Markup Language (HTML) image map including the polygon coordinate information and a hyperlink; each of the selectable polygons {in the map corresponding to a different hyperlink; the specific data being provided on the display (e.g. a base map illustrating locations of sections within an event venue; and the resultant displayed map is an interactive seat map.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of CHAN and GIEGERICH before them, to have combined CHAN (using dynamic information and polygon coordinates for generating dynamic map overlays such as for seating) and GIEGERICH (teaching a specific example of an interactive seating map for a venue which is based on an HTML image map with polygon coordinates and hyperlinks) and arrived at the claimed interactive seat map (excluding ticket information) with a reasonable expectation of success.  The combination is made by using the known HTML image map taught in GIEGERICH for its intended purpose, replacing (or supplementing) the polygon information of CHAN. The combination will result in more areas of the display being interactive than just the filtering taught in CHAN as identified above.
GIBSON discloses (abstract) A system and method of illustrating where at least one ticket is located in an event venue, comprising: … displaying an interactive graphics-based event venue map illustrating a location of all sections at a venue with at least one ticket meeting the event criteria and price criteria; accepting section selection criteria, at least one section being selected from the interactive graphics-based event venue map; displaying ticket information… corresponding to the section selection criteria… causing a location of the specific ticket to be displayed in the interactive graphics-based event venue map; and enabling a capability to utilize the interactive graphics-based event venue map to choose a section of interest, causing corresponding ticket information to be displayed. In particular, GIBSON teaches:
receiving a base map illustrating locations of sections within an event venue ([0011] interactive map provides visual representation of the event venue broken into sections);
receiving section data comprising an initial listing of all available tickets in for a section of the event venue ([0019] In FIG. 1B a user is able to select an event 104. The user is also able to select a price range 106, which can include all price ranges… thus inherently, all available ticket information is received so that it may the mediator 120 also parses the full listing of tickets and dynamically redraws the ticket listing accordingly);
displaying an interactive seat map ([0019] Once the user selects a price range, the event venue map 101 is shown with sections with available tickets (or tickets otherwise of interest) colored in) [based on the base map and a map overly of polygon information for each section (as the overlaid information is colored based on sections within zones, inherently there is polygon information which can be clearly seen in by comparing the different maps in FIGs 1B-1E and [0011]);
displaying, by the client device, the initial listing of all available tickets ([0019] user filters available tickets to “view all” as illustrated in FIG 1B); and 
based on receiving a selection of a particular polygon in the map overlay [of the interactive seat map], filtering the initial listing of all available tickets to display one or more available tickets in the ticket inventory in a section associated with the particular polygon ([0019] FIG. 1D illustrates a dragger rollover screen 108, which allows the user to scroll over a particular section and see how many tickets are available in that section, and the price range of the tickets…  FIG. 1E illustrates a list of tickets in Field Box E, which is shown when the user clicks on the dragger rollover screen 108. This list shows the exact location of the ticket and the exact price; see also [0021] In 320, the user clicks on zones in the map with inventory. These sections can be designated as pinned. In 321, the tickets in the zone with inventory are returned in the list. All other tickets are removed from list).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention, having the teachings of CHAN- GIEGERICH and GIBSON before them, to have combined the teachings and arrived at the claimed invention (an interactive venue map indicate available tickets/seats matching a user’s search (filtering) parameters) with expected and predictable results.  The combination is motivated by the suggestion in CHAN for applicability to theatre seating, the explicit teaching of GIEGERICH for viewing information about a specific section at a venue by clicking the interactive seat map, and the teaching in GIBSON that a user is able to visualize [0007] an exact location corresponding to an exact ticket is shown on a map just prior to purchase
Regarding dependent claim 2, incorporating the rejection of claim 1, CHAN further teaches applying at least one of the one or more the plurality of characteristics to the polygon coordinates associated with the at least one polygon ([0029] interpret (process denoted 204) the dynamic data 001 using its related entity data 200; [0035] in the provided example, current conditions stored in dynamic data 001 are combined with entity data 200 for the purposes of rendering the overlay).
Claims 3-4 – canceled.
Regarding dependent claim 5, incorporating the rejection of claim 1, CHAN does not appear to expressly disclose the polygon coordinates are linked to the ticket inventory for each section. Incorporating the teachings of GIBSON as discussed above cures this deficiency because selecting a section in the interactive map will filter the display of available tickets to only those in the selected (pinned) section.
Claim 6 – canceled.
Regarding dependent claim 7, incorporating the rejection of claim 1, CHAN does not appear to expressly disclose receiving a selection of one or more available tickets in the ticket inventory for the section associated with the particular polygon. Incorporating the teachings of GIBSON cures this deficiency because once the user has filtered the available tickets (e.g. by using the interactive seat map to select a section), the user can then click the “view” link for a particular ticket (see e.g. FIG 1E ticket 109).
Claims 8-14 – canceled.
Regarding claims 15-16, 19, CHAN in view of GIBSON, combined at least for the reasons discussed above, similarly teaches the method performed by the client device of claims 1-2, 4 above.
Claims 17-18, 20 – canceled.
Regarding dependent claim 22 (26), incorporating the rejection of claim 15 (1), CHAN further teaches the determined one or more characteristics comprise one or more of: a fill color; a stroke color; or a transparency to apply to the polygon ([0032] entity data 200 will indicate the different possible appearances or styles of 
Regarding dependent claim 23 (27), incorporating the rejection of claim 15 (1), CHAN does not appear to expressly disclose the section data further comprises a plurality of different ticket groups offered at different prices. Incorporating the teachings of GIBSON cures this deficiency because, as can be seen in FIG 1C, section “Infield 127” has three rows, and two of these rows have different ticket price ($86 and $89; see annotated detail figure below).

    PNG
    media_image2.png
    574
    758
    media_image2.png
    Greyscale


Regarding dependent claim 24 (28), incorporating the rejection of claim 23 (27), CHAN in view of GIBSON, combined at least for the reasons discussed above, further teaches the section data further comprises ticket information including one of more of a location of a ticket within a section, a ticket price within the section, and a quantity of tickets available within the section
Regarding claim 29, CHAN in view of GIEGERICH further in view GIBSON, combined for at least the reasons discussed above, similarly teaches the network-based system ([0013] a new method to transfer data graphically, involving a program object to be transferred and run on a client, which allows for explicit separation of the static base image containing a collection of graphical representations of entities from its related dynamic entity information) comprising: one or more servers (FIG 2 server) to:
transfer, to a client computer system, a base map illustrating locations of sections within an event venue (CHAN: FIG 2, transfer dynamic information in graphical form; [0029] distinct components of data are transferred over a network to the client [0030] static base image 002; relying on GIBSON as in claim 1 for the specifics of sections for an event venue); 
transfer, to the client computer system, a predefined coded image map for building a map overlay, the predefined coded image map comprising a coded Hypertext Markup Language (HTML) image map including one or more predetermined polygons for one or more sections depicted in the base map, each of the selectable polygons corresponding to a different hyperlink, wherein the base map and the map overlay form an interactive seat map (CHAN: [0029] distinct components of data are transferred over a network to the client [0032] entity data 200 will indicate the different possible appearances or styles of representation for each entity's different attribute statuses in the dynamic data 001;  through the use of lines, shapes, and small icon images [0033] positional and boundary data for each entity in dynamic data 001 that is to be used for placing the entities' representation on the base image 002; [0029] display (process denoted 203) the static base image 002; client will interpret (process denoted 204) the dynamic data 001 using its related entity data 200; render (process denoted 205) the dynamic data 001 using its related entity data 200 on the static base image 002 [0037] An addition feature is to group entities according to a particular attribute of the entities to allow the user choose which groups are to be displayed; relying on GIEGERICH to teach the HTML image map with hyperlinks; relying on GIBSON to show how the polygon information is used for an interactive seat map as in claim 1);
transfer, to the client computer system, a listing of all available tickets for an event at the event venue to enable display of the listing of all available tickets (CHAN: {dynamic data} [0029] distinct components of data are transferred over a network to the client [0034]  'real-time' dynamic data 001; will indicate for each entity on the base image 002 the entity's current attributes statuses, which will affect the appearance of the entity's graphical representations on the base image 002; where GIBSON is relied upon to teach the specific dynamic data representing available tickets as in claim 1);
linking each polygon in the map overlay that is associated with a section having one or more available tickets to the one or more available tickets in the initial listing (CHAN links dynamic data generally to polygons; as discussed in claim 1, GIBSON links specific available ticket data to sections (represented by polygons) in the interactive map); 
receive, from the client computer system, a selection of a particular polygon in the map overlay of the interactive seat map (as taught by GIBSON in claim 1; note also taught in GIEGERICH (abstract) such the that user can select a section to view associated information);
in response to linking each polygon and to receiving the selection, transfer to the client computer system, information regarding the one or more available tickets  the section associated with the particular polygon to enable display of the information regarding the one or more available tickets (as taught by GIBSON in claim 1, selecting the section in the interactive map results in filtering the displayed list of tickets which is also updated after each interaction if the available ticket information is changed (see discussion GIBSON [0017-008])).
Regarding dependent claim 30, incorporating the rejection of claim 29, CHAN further teaches the one or more servers further transfer, to the client computer system, one or more characteristics for application to each polygon in the map overlay, the one or more characteristics comprising one or more of: a fill color; a stroke color; or a transparency to apply to the polygon
Claim 31 – canceled.
Regarding dependent claim 32, incorporating the rejection of claim 29, CHAN in view GIEGERICH further in view of GIBSON, combined at least for the reasons discussed above, further teaches the inventory of available tickets comprises a plurality of different ticket groups offered at different prices (see discussion claim 23 above; within a section there are different prices).
Regarding dependent claim 33, incorporating the rejection of claim 29, CHAN in view GIEGERICH further in view of GIBSON, combined at least for the reasons discussed above, further teaches the inventory of available tickets comprises ticket information including one of more of a location of a ticket within a section, a ticket price within the section, and a quantity of tickets available within the section (see discussion claim 24).
Regarding dependent claim 34, incorporating the rejection of claim 29, CHAN further teaches the base map is a JPEG image file format ([0030] The static base image 002 can be of any image format, such as a raster type, i.e. a GIF, a JPEG, a PNG or a vector type, i.e. a WMF, a SVG or any graphical format).
Claims 21, 25, and 35 are rejected under 35 USC § 103(a) as unpatentable over CHAN in view of GIEGERICH further in view of GIBSON further in view VALENTINO (Pub. No.: US 2007/0265892 A1).
Regarding dependent claim 21 (25), incorporating the rejection of claim 15 (1), CHAN does not appear to expressly disclose filtering the initial listing of all available tickets to display one or more available tickets in the ticket inventory in a section associated with the particular polygon comprises causing a display of a user interface that presents the one or more available tickets in the section, a price for each available ticket and a link for each available ticket that enables purchase of the available ticket. Incorporating the teachings of GIBSON for the reasons discussed above cures most of this deficiency because once the user has filtered the available tickets (e.g. by using the interactive seat map to select a section), the display provides (see e.g. FIG 1C ticket listing 107) section information, number of tickets available, a price, and a link to view ticket information. However, it is acknowledged that GIBSON does not expressly disclose the “view” link 
VALENTINO is similarly directed to an interactive seat map for an event venue (see e.g. FIG 3) such that when a user views a filtered list of available tickets for a section, the user is able to purchase tickets using a “Buy” button (see method in FIG 8, particularly (77) display popup box containing ticket information (79) click on buy button which calculates ticket selections and takes user to the final purchase process).
As GIBSON suggests purchasing a ticket once the user has selected the section the user wishes to view tickets for, and VALENTINO explicitly teaches enabling the user to purchase tickets after selecting a section, it would have been simply obvious to have provided the purchase functionality of VALENTINO when a user views the information associated with a particular ticket in order to accomplish the goal of selling tickets to the user of the system. Thus, in combination CHAN in view of GIEGERICH further in view of GIBSON as improved by VALENTINO renders the claim limitations obvious.
Regarding dependent claim 35, incorporating the rejection of claim 25, CHAN does not appear to expressly disclose the user interface further presents pricing trend information for each of the one or more available tickets in the section, the pricing trend information comprising one or more of price change data over a given period of time, listing rate data over the given period of time, or selling rate data over the given period of time. Incorporating the teachings of GIBSON for at least the reasons discussed above suggests this limitation because GIBSON expressly states (emphasis added):
[0007] According to several embodiments of the invention, any kind of event at any kind of venue can be utilized. Furthermore, ticket information can include listing information ( e.g., tickets available for sale), transaction information (e.g., prices at which tickets have been sold), and/or bid information ( e.g., prices at which buyers are willing to pay for tickets). The listing information can include: ticket information on at least one ticket sold at a fixed price; ticket information on at least one ticket sold at a declining price; or ticket information on at least one ticket available for auction; or any combination thereof.
Noting that a “declining price” inherently means a price change in a downward trend over some period of time which is a reasonable interpretation based on the instant application as originally filed which does not provide a mechanism for defining “given period of time” (see e.g. [0074] …the interactive event venue seat map may be displayed within a DIV pop-up overlay that substantially overlays (e.g., 70% overlay) the user interface for entering the payment method and pricing information. The overlay may provide the event information (e.g., event name, venue, and date), ticket details (e.g., section and row entered by the seller), pricing trend information (e.g., rising or falling sales), and an event summary (e.g., average price for the event, number of active listings, and number of sold listings).) 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179